FINAL REJECTION
This is in response to Applicant’s arguments and amendments filed on 02/04/2022 amending Claims 2-3, 8, 11-12, 17 and 20; Claims 1-20 are examined.


Claim interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure is a valve system switching between high and low pressure source, see for example [0037] of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis (US 2021/0054782) in view of Karafillis (US 2011/0002774).

Regarding Claim 1: Kupratis discloses a method for operating a gas turbine engine (402; 450; Figs. 4A-4B,) in a multi-engine aircraft (400; Figs. 4A-4B), the method comprising: 
operating the gas turbine engine in a standby mode (see [0033] wherein the engine 450 is in standby) to provide substantially no motive power to the aircraft (see [0033]) when another engine (402; Fig. 4B) of the multi-engine aircraft is operated in an active mode (see [0033] wherein the engine 402 is running at 75% of full power) to provide motive power to the aircraft; transitioning the gas turbine engine from the standby mode to the non-standby mode (see [0035] wherein the aircraft is in a transient mode and wherein engine 450 is transitioned to an active mode).
Kupratis is silent regarding applying pulse width modulation to an air switching system of the gas turbine engine while transitioning the gas turbine engine from the standby mode to the non- standby mode.
However, Karafallis teaches a method of operating a gas turbine engine (8; Fig. 1)
comprising applying pulse width modulation (see Figs. 1-2, 5) to an air switching system (see annotated figure 774’) of the gas turbine engine while transitioning between a low level power mode, i.e. similar to standby, to a non-standby mode (see [00030] wherein PWM is 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gas turbine engine and its method of operation of Kupratis to have applying pulse width modulation to an air switching system of the gas turbine engine while transitioning the gas turbine engine from the standby mode to the non- standby mode, as taught by Karafallis, in order to provide an active clearance control, as recognized by Karafallis (see for example abstract).

    PNG
    media_image1.png
    651
    734
    media_image1.png
    Greyscale

 

Regarding Claim 2: Kupratis in view of Karafillis teaches all the limitations of Claim 1, as stated above, and Karafillis further teaches monitoring at least one of pressure (pressure sensor 160; Figs. 1-2, 6) and temperature of a working fluid in the gas turbine (air, see [0035])  while applying pulse width modulation to the air switching system (see Figs. 1-2, 6; [0028] and [0035] wherein the pressure measurements are used as an input for the PWM control).

Regarding Claim 3: Kupratis in view of Karafillis teaches all the limitations of Claim 2, as stated above, and Karafillis further teaches the pulse width modulation comprises adapting the pulse width modulation in real-time based on the at least one of pressure and temperature of a working fluid (air, see [0035])  as monitored (see Figs. 1-2, 6 wherein the pressure is an input for the PWM and  [00030] wherein the frequency and width of the PWM cycle are varied for the active clearance control, i.e. real time control, and wherein the pressure is a function of the PWM cycle).

Regarding Claim 4: Kupratis in view of Karafillis teaches all the limitations of Claim 3, as stated above, and Karafillis further teaches determining a duration of the pulse width modulation (see Figs. 4 and 6 wherein the pulse width modulation has a determined duration).

Regarding Claim 5: Kupratis in view of Karafillis teaches all the limitations of Claim 3, as stated above, and Karafillis further teaches determining a duration of time (see duration of plateaus in Figs. 4 and 6) the air switching system stays in a first position (open position Figs. 4 and 6) and a second position (closed position Figs. 4 and 6) for each cycle of a pulse width modulation signal.

Regarding Claim 6: Kupratis in view of Karafillis teaches all the limitations of Claim 3, as stated above, and Karafillis further teaches comprises actuating a solenoid valve (“solenoid of the control pressure valve”; see [006] and [0010]) of the air switching system between a first position and a second position (open and closed position; see [006] and [0010]).

Regarding Claim 7: Kupratis in view of Karafillis teaches all the limitations of Claim 6, as stated above, and Karafillis further teaches the solenoid valve is located between a first compressor stage air pressure location (LP; annotated figure 774’) and a second compressor stage air pressure location (HP; see annotated figure 774’).

Regarding Claim 8: Kupratis in view of Karafillis teaches all the limitations of Claim 6, as stated above, and Karafillis further teaches the first compressor stage air pressure location comprises a first air pressure (LP; see annotated figure 774’)1605002993-2726US and the second compressor stage air pressure location comprises a second pressure (HP; see annotated figure 774’) that is higher than the first air pressure (HP is higher than LP).

Regarding Claim 9: Kupratis in view of Karafillis teaches all the limitations of Claim 1, as stated above, and Kupratis as modified by Karafillis above further teaches wherein the pulse width modulation is applied to the air switching system in response to a request to exit an asymmetric mode of operation of the engine (see [0030] of  Karafillis wherein PMW is applied in response to a request to transition between low power mode, i.e.cruise,  and active power 

Regarding Claim 19: Kupratis discloses a method of operating a multi-engine aircraft (10; Fig. 1) having two or more gas turbine engines (402; 450; Figs. 4A-4B), the method comprising: operating a first engine (402; Figs. 4A-4B) of the gas turbine engines in an active mode to provide motive power to the aircraft (see [0033] wherein the engine 402 is running at 75% of full power); operating a second engine (450; Figs. 4A-4B) of the gas turbine engines in a standby to provide substantially no motive power to the aircraft mode (see [0033] wherein the engine 450 is in standby); transitioning the second engine out of the standby mode to a non-standby mode (see [00030] wherein PWM is applied when transitioning between cruise, i.e. low power mode, and landing, i.e. non-standby mode);
Kupratis is silent regarding applying pulse width modulation to an air switching system of the gas turbine engine while transitioning the gas turbine engine from the standby mode to the active mode.
However, Karafallis teaches a method of operating a gas turbine engine (8; Fig. 1)
comprising applying pulse width modulation (see Figs. 1-2, 5) to an air switching system (see annotated figure 774’) of the gas turbine engine while transitioning between a low level power mode, i.e. similar to standby, to an active mode (see [00030] wherein PWM is applied when transitioning between cruise, i.e. low power mode, and landing, i.e. non-standby mode).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gas turbine engine and its method of operation of Kupratis to have applying pulse width modulation to an air switching 

Regarding Claim 20: Kupratis in view of Karafillis teaches all the limitations of Claim 19, as stated above, and Karafillis further teaches monitoring at least one of pressure (pressure sensor 160; Figs. 1-2, 6) and temperature of a working fluid in the gas turbine (air, see [0035])  while applying pulse width modulation to the air switching system (see Figs. 1-2, 6; [0028] and [0035] wherein the pressure measurements are used as an input for the PWM control).


Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis (US 2021/0054782) in view of Karafillis (US 2011/0002774), and Feuler (US 2020/0025019).

Regarding Claim 10: Kupratis discloses a system (400; Figs. 4A-4B) for operating a gas turbine engine (402; 450; Figs. 4A-4B) in a multi-engine aircraft (10; Fig. 1), the system comprising: a processing unit (FADEC; [0023]); and 
program code executable by the processing unit (see [00023] wherein the FADEC  control the system and thus executes a program code) for: operating the gas turbine engine in a standby mode (see [0033] wherein the engine 450 is in standby) to provide substantially no motive power to the aircraft (see [0033]) when another engine (402; Fig. 4B) of the multi-engine aircraft is operated in an active mode (see [0033] wherein the engine 402 is running at 75% of full power) to provide motive power to the aircraft; transitioning the gas turbine engine from the 
Kupratis is silent regarding applying pulse width modulation to an air switching system of the gas turbine engine while transitioning the gas turbine engine from the standby mode to the non- standby mode.
However, Karafallis teaches a system (system of Figs. 1-3, and 5) for operating a gas turbine engine (8; Fig. 1) a processing unit (FADEC; 146; Figs. 1-3, and 5); and 
a program code executable by the processing unit (see [00028-29] wherein the FADEC control the system and thus executes a program code) for
comprising applying pulse width modulation (see Figs. 1-2, 5) to an air switching system (see annotated figure 774’) of the gas turbine engine while transitioning between a low level power mode, i.e. similar to standby, to a non-standby mode (see [00030] wherein PWM is applied when transitioning between cruise, i.e. low power mode, and landing, i.e. non-standby mode).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the program code of Kupratis to have applying pulse width modulation to an air switching system of the gas turbine engine while transitioning the gas turbine engine from the standby mode to the non- standby mode, as taught by Karafallis, in order to provide an active clearance control, as recognized by Karafallis (see for example abstract).
Kupratis in view of Karafallis, as stated above, and does not explicitly recite that the program code is stored on a non-transitory storage medium.


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing unit of Kupratis in view of Karafallis, to have the program code is stored on a non-transitory storage medium as taught by Feuler, in order to store, edit and execute the code program.


Regarding Claim 11:  Kupratis in view of Karafillis and further in view of Feuler teaches all the limitations of Claim 10, as stated above, and Karafillis further teaches the program code is further executable for monitoring at least one of pressure (pressure sensor 160; Figs. 1-2, 6) and temperature of a working fluid (air, see [0035])   while applying pulse width modulation to the air switching system (see Figs. 1-2, 6; [0028] and [0035] wherein the pressure measurements are used as an input for the PWM control ).


Regarding Claim 12: Kupratis in view of Karafillis and further in view of Feuler teaches all the limitations of Claim 11, as stated above, and Karafillis further teaches the pulse width modulation comprises adapting the pulse width modulation in real-time based on the at least one of pressure and temperature of a working fluid (air, see [0035])   as monitored (see Figs. 1-2, 6 wherein the pressure is an input for the PWM and  [00030] wherein the frequency and width of 

Regarding Claim 13: Kupratis in view of Karafillis and further in view of Feuler teaches all the limitations of Claim 12, as stated above, and Karafillis further teaches determining a duration of the pulse width modulation (see Figs. 4 and 6 wherein the pulse width modulation has a determined duration).

Regarding Claim 14: Kupratis in view of Karafillis and further in view of Feuler teaches all the limitations of Claim 12, as stated above, and Karafillis further teaches determining a duration of time (see duration of plateaus in Figs. 4 and 6) the air switching system stays in a first position (open position Figs. 4 and 6) and a second position (closed position Figs. 4 and 6) for each cycle of a pulse width modulation signal.

Regarding Claim 15: Kupratis in view of Karafillis and further in view of Feuler teaches all the limitations of Claim 10, as stated above, and Karafillis further teaches teaches comprises actuating a solenoid valve (“solenoid of the control pressure valve”; see [006] and [0010]) of the air switching system between a first position and a second position (open and closed position; see [006] and [0010]).

Regarding Claim 16: Kupratis in view of Karafillis and further in view of Feuler teaches all the limitations of Claim 15, as stated above, and Karafillis further teaches the solenoid valve 

Regarding Claim 17: Kupratis in view of Karafillis and further in view of Feuler teaches all the limitations of Claim 16, as stated above, and Karafillis further teaches the first compressor stage air pressure location comprises a first air pressure (LP; see annotated figure 774’)1605002993-2726US and the second compressor stage air pressure location comprises a second pressure (HP; see annotated figure 774’) that is higher than the first air pressure (HP is higher than LP).

Regarding Claim 18: Kupratis in view of Karafillis and further in view of Feuler teaches all the limitations of Claim 16, and Kupratis as modified by Karafillis above further teaches wherein the pulse width modulation is applied to the air switching system in response to a request to exit an asymmetric mode of operation of the engine (see [0030] of  Karafillis wherein PMW is applied in response to a request to transition between low power mode, i.e.cruise,  and active power mode, i.e. landing, and thus for Kupratis in view of Karafillis in response to a request to transition one engine from a standby mode to an active mode, i.e. exit of an asymmetric mode).

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 10 have been considered but are not convincing because of the following:
Applicant’s representative asserts that Karafillis fails to teach “applying pulse width modulation to an air switching system of the gas turbine engine while transitioning the gas turbine engine from the standby mode to the non-standby mode" as the interpretation of the term “standby” as “cruise mode, i.e. low power mode” by the Office is not reasonable. In addition, Applicant’s representative asserts that the specification provides a definition of the term “standby” that is different from the Office interpretation by relying on [0028].
However, throughout the Specification, only exemplary description of the meaning of the term “standby” is given without providing a special definition. In addition, throughout the specification different exemplary illustrations of the term standby is given corresponding to different meanings and different level of power associated to the term “standby”.
For example: [0024] “the system 50 may be operated asymmetrically, with one engine operated in a high-power "active" mode and the other engine operated in a lower-power (which could be no power, in some cases) "standby" mode”; [0027] “In the case of the standby engine, a fuel flow (and/or a fuel flow rate) provided to the standby engine may be controlled to be between 70% and 99.5% less than the fuel flow (and/or the fuel flow rate) provided to the active engine. […], the standby engine may be maintained between 70% and 99.5% less than the fuel flow to the active engine. In some embodiments of the method 60, the fuel flow rate the active and standby engines may be controlled to be in a range of 70% and 90% of each other, with fuel flow to the standby engine being 70% to 90% less than the active engine. In some  embodiments, the fuel flow rate difference may be controlled to be in a range of 80% and 90%, with fuel flow to the standby engine being 80% to 90% less than the active engine; [0028] “ the controller 29 may operate one engine […] a standby mode at a power substantially lower than a rated cruise power level of the engine, and in some embodiments at substantially zero output power and in other embodiments less than 10% output power  […]. Alternately still, in some embodiments, the controller(s) 29 may control the standby engine to operate at a power in a range of 0% to 1% of a rated full-power of the standby engine”; [0029] recites “the standby engine is controlled to a target low speed and the active engine. Such a low speed operation of the standby engine may include, for example, a rotational speed that is less than a typical ground idle speed of the engine (i.e. a "sub-idle" engine speed).”; and [0030] recites “a low-power standby mode” .
In addition, Application US 2020/0332725 from the same field of endeavor, i.e. gas turbine engines in a helicopter, as the present Application, and from the same Applicant claimed the standby mode as being less than the powered mode, see Claim 1 of US 2020/0332725.  
Consequently, under broadest reasonable interpretation the interpretation of “standby” is commensurate with the specification and have ordinary and customary meaning and thus is reasonable.

Examiner Note
Please note that amending the claims to provide further clarification for the terms “standby” and “non-standby” might provide avenue to overcome the prior art of record and move forward prosecution.  

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/R.A.C./Examiner, Art Unit 3741     /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741